1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                            EASTERN DISTRICT OF CALIFORNIA
9
10   CURTIS HARMON,                       )       Case No.: 1:18-cv-01735 DAD JLT
                                          )
11             Plaintiff,                 )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12        v.                              )
                                          )       Pleading Amendment Deadline: 6/24/2019
13   CEC ENTERTAINMENT, INC.,             )
                                          )       Discovery Deadlines:
14             Defendant.                 )             Initial Disclosures: 3/29/2019
                                          )             Non-Expert: 12/23/2019
15
                                          )             Expert: 1/31/2020
16                                                      Mid-Discovery Status Conference:
                                                        7/8/2019 at 8:30 a.m.
17
                                                  Non-Dispositive Motion Deadlines:
18                                                      Filing: 2/18/2020
19                                                      Hearing: 3/17/2020

20                                                Dispositive Motion Deadlines:
                                                         Filing: 2/18/2020
21                                                       Hearing: 3/17/2020
22
                                                  Settlement Conference:
23                                                       3/2/20 at 1:30 p.m.
                                                         510 19th Street, Bakersfield, CA
24
                                                  Pre-Trial Conference:
25
                                                         6/1/2020 at 1:30 p.m.
26                                                       Courtroom 5

27                                                Trial: 7/28/2020 at 8:30 a.m.
                                                         Courtroom 5
28                                                       Jury trial: 5-7 days

                                              1
1    I.      Date of Scheduling Conference

2            March 26, 2019.

3    II.     Appearances of Counsel

4            Eric Palmer appeared on behalf of Plaintiff.

5            Kathleen Choi appeared on behalf of Defendant.

6    III.    Magistrate Judge Consent:

7            Notice of Congested Docket and Court Policy of Trailing

8            Due to the District Judges’ heavy caseload, the newly adopted policy of the Fresno Division of

9    the Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set

10   before a District Judge, the parties will trail indefinitely behind any higher priority criminal or older

11   civil case set on the same date until a courtroom becomes available. The trial date will not be reset to a

12   continued date.

13           The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

14   of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

15   criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

16   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

17   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

18   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

19           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

20   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

21   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

22   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

23   District of California.

24           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

25   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

26   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

27   whether they will consent to the jurisdiction of the Magistrate Judge.

28   ///


                                                          2
1    IV.      Pleading Amendment Deadline

2             Any requested pleading amendments are ordered to be filed, either through a stipulation or

3    motion to amend, no later than June 24, 2019. Any motion to amend the pleadings shall be heard by

4    the Honorable Dale A. Drozd, United States District Court Judge.

5    V.       Discovery Plan and Cut-Off Date

6             The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

7    on or before March 29, 2019.

8             The parties are ordered to complete all discovery pertaining to non-experts on or before

9    December 23, 2019 and all discovery pertaining to experts on or before January 31, 2020.

10            The parties are directed to disclose all expert witnesses1, in writing, on or before November 25,

11   2019, and to disclose all rebuttal experts on or before December 23, 2019. The written designation of

12   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

13   and (C) and shall include all information required thereunder. Failure to designate experts in

14   compliance with this order may result in the Court excluding the testimony or other evidence offered

15   through such experts that are not disclosed pursuant to this order.

16            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

17   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

18   included in the designation. Failure to comply will result in the imposition of sanctions, which may

19   include striking the expert designation and preclusion of expert testimony.

20            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

21   disclosures and responses to discovery requests will be strictly enforced.

22            A mid-discovery status conference is scheduled for July 8, 2019 at 8:30 a.m. before the

23   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

24   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

25   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

26   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

27
              1
28              If an expert will offer opinions related to an independent medical or mental health evaluation, the examination
     SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully details the expert’s opinions in
     this regard.

                                                                3
1    completed as well as any impediments to completing the discovery within the deadlines set forth in this

2    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

3    1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

4    intent to appear telephonically no later than five court days before the noticed hearing date.

5    VI.    Pre-Trial Motion Schedule

6           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

7    than February 18, 2020, and heard on or before March 17, 2020. Discovery motions are heard before

8    the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States Courthouse in

9    Bakersfield, California. For these hearings, counsel may appear via teleconference by dialing (888)

10   557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

11   Clerk receives a written notice of the intent to appear telephonically no later than five court days before

12   the noticed hearing date. All other non-dispositive hearings SHALL be set before Judge Drozd.

13          No motion to amend or stipulation to amend the case schedule will be entertained unless it

14   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

15   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

16   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

17   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

18   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

19   obligation of the moving party to arrange and originate the conference call to the court. To schedule

20   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

21   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

22   with respect to discovery disputes or the motion will be denied without prejudice and dropped

23   from the Court’s calendar.

24          All dispositive pre-trial motions shall be filed no later than February 18, 2020, and heard on or

25   before March 17, 2020, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd, United

26   States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

27   and Local Rules 230 and 260.

28   ///


                                                       4
1    VII.   Motions for Summary Judgment or Summary Adjudication

2           At least 21 days before filing a motion for summary judgment or motion for summary

3    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

4    to be raised in the motion.

5           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

6    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

7    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

8    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

9    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

10          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

11   statement of undisputed facts at least five days before the conference. The finalized joint statement of

12   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

13   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

14   statement of undisputed facts.

15          In the notice of motion, the moving party SHALL certify that the parties have met and

16   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

17   Failure to comply may result in the motion being stricken.

18   VIII. Pre-Trial Conference Date

19          June 1, 2020 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

20          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

21   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

22   directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

23          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

24   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

25   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

26   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

27   Court to explain the nature of the case to the jury during voir dire.

28   ///


                                                        5
1    IX.      Trial Date

2             July 28, 2020 at 8:30 a.m. in Courtroom 5 before the Honorable Dale A. Drozd, United States

3    District Court Judge.

4             A.       This is a jury trial.

5             B.       Counsels' Estimate of Trial Time: 5-7 days.

6             C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

7    California, Rule 285.

8    X.       Settlement Conference

9             A Settlement Conference is scheduled for March 2, 2020 at 1:30 p.m., located at 510 19th

10   Street, Bakersfield, California.

11            Unless otherwise permitted in advance by the Court, the attorneys who will try the case

12   shall appear at the Settlement Conference with the parties and the person or persons having full

13   authority to negotiate and settle the case on any reasonable terms2 discussed at the conference.

14   Consideration of settlement is a serious matter that requires preparation prior to the settlement

15   conference. Set forth below are the procedures the Court will employ, absent good cause, in

16   conducting the conference.

17            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

18   fax or e-mail, a written itemization of damages and a meaningful3 settlement demand which includes

19   a brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before

20   the settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the

21   offer or with a meaningful counteroffer, which includes a brief explanation of why such a settlement

22   is appropriate.

23            If settlement is not achieved, each party SHALL attach copies of their settlement offers to

24   their Confidential Settlement Conference Statement, as described below. Copies of these documents

25
              2
26              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
27            3
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
28   If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
     should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.

                                                                6
1    shall not be filed on the court docket.

2                     CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

3             At least five court days before the settlement conference, the parties shall submit, directly to

4    Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

5    Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

6    any other party, although the parties may file a Notice of Lodging of Settlement Conference

7    Statement. Each statement shall be clearly marked "confidential" with the date and time of the

8    Settlement Conference indicated prominently thereon.

9             The Confidential Settlement Conference Statement shall include the following:

10            A.     A brief statement of the facts of the case.

11            B.     A brief statement of the claims and defenses, i.e., statutory or other grounds upon

12                   which the claims are founded; a forthright evaluation of the parties' likelihood of

13                   prevailing on the claims and defenses; and a description of the major issues in dispute.

14            C.     A summary of the proceedings to date.

15            D.     An estimate of the cost and time to be expended for further discovery, pretrial and

16   trial.

17            E.     The relief sought.

18            F.     The party's position on settlement, including present demands and offers and a history

19                   of past settlement discussions, offers and demands.

20   XI.      Request for Bifurcation, Appointment of Special Master, or other

21            Techniques to Shorten Trial

22            Not applicable at this time.

23   XII.     Related Matters Pending

24            There are no pending related matters.

25   XIII. Compliance with Federal Procedure

26            All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

27   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

28   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently


                                                        7
1    handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

2    Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

3    XIV. Effect of this order

4           The foregoing order represents the best estimate of the court and counsel as to the agenda most

5    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

6    parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

7    to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

8    subsequent status conference.

9           The dates set in this order are firm and will not be modified absent a showing of good

10   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

11   contained herein will not be considered unless they are accompanied by affidavits or declarations,

12   and where appropriate attached exhibits, which establish good cause for granting the relief

13   requested.

14          Failure to comply with this order may result in the imposition of sanctions.

15
16   IT IS SO ORDERED.

17      Dated:     March 26, 2019                                /s/ Jennifer L. Thurston
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28


                                                         8
